

115 HR 1845 IH: American High-Speed Rail Act
U.S. House of Representatives
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1845IN THE HOUSE OF REPRESENTATIVESMarch 11, 2021Mr. Moulton (for himself, Ms. DelBene, Mr. Brendan F. Boyle of Pennsylvania, and Mr. Michael F. Doyle of Pennsylvania) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend chapter 261 of title 49, United States Code, to provide for high-speed rail corridor development, and for other purposes.1.Short titleThis Act may be cited as the American High-Speed Rail Act.2.Amendments to certain high-speed rail assistance provisions(a)ApplicabilityAmendments made by this Act, and the applications of such amendments to other persons or circumstances, to chapter 261 shall apply to any Federal assistance provided on or after the date of the enactment of this Act.(b)High-Speed rail corridor planningSection 26101 of title 49, United States Code, is amended—(1)in subsection (a)—(A)in paragraph (1), by striking or group of public agencies for corridor planning for up to 50 percent and inserting , a group of public agencies, or a consortium composed of a public agency or group of public agencies and a private entity, for corridor planning for up to 100 percent;(B)in paragraph (2), by striking No less and all that follows through the period at the end and inserting The Secretary shall prioritize providing financial assistance for corridor planning activities with respect to which at least 20 percent of the total costs associated with eligible activities shall be from specified financial sources.; and(C)by adding at the end the following:(3)In this subsection, the term specified financial source means—(A)the Railroad Rehabilitation and Improvement Finance program under chapter V of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 821 et seq.);(B)the transportation infrastructure finance and innovation program in chapter 6 of title 23;(C)funding provided by the government of a country that is adjacent to the international border of the United States through which the proposed corridor will cross;(D)a State, local, or private source; or(E)any combination of the sources described in subparagraphs (A) through (D).(4)For any funds derived from the programs described in subparagraphs (A) and (B) of paragraph (3) that are used for costs associated with eligible activities, such funds shall be repaid from State, local, or private sources.;(2)in subsection (b)—(A)by striking paragraph (2); and(B)by striking (1) A corridor and inserting A corridor;(3)in subsection (c)—(A)in paragraph (13) by striking and at the end;(B)by redesignating paragraph (14) as paragraph (16); and(C)by inserting after paragraph (13) the following:(14)impacts associated with equity, resilience, sustainability, economic development, and climate;(15)the potential to serve an eligible place, as such term is defined in section 41731; and; and(4)by adding at the end the following subsection:(d)Projects or activities for higher-Speed rail(1)In generalWith respect to grants awarded under this section, the Secretary may award not more than 20 percent of grants under this section for projects or activities for higher-speed rail.(2)Relevant requirementsWith respect to grants under paragraph (1), the Secretary may apply requirements for high-speed rail to projects or activities for higher-speed rail, where applicable..(c)High-Speed rail technology improvementsSection 26102 of title 49, United States Code, is amended by adding at the end the following new subsection:(d)Factor To considerIn providing financial assistance to eligible recipients under subsection (b), the Secretary may consider activities that incorporate the use of technologies that facilitate intermodal connections and connections with other passenger rail systems..(d)Safety regulationsSection 26103 of title 49, United States Code, is amended by striking such and all that follows and inserting comprehensive, performance-based regulations for all high-speed rail projects. Such regulations shall not inhibit interoperability within the high-speed rail network.(e)DefinitionsSection 26105 of title 49, United States Code, is amended—(1)in paragraph (2), by striking of more than 125 miles per hour and inserting of 186 miles per hour or more; and(2)by adding at the end the following paragraph:(7)the term higher-speed—(A)means all forms of nonhighway ground transportation that run on rails or electromagnetic guideways providing transportation service which is—(i)reasonably expected to reach sustained speeds of more than 110 miles per hour but less than 186 miles per hour; and(ii)made available to members of the general public as passengers; and(B)does not include rapid transit operations within an urban area that are not connected to the general rail system of transportation..(f)High-Speed rail corridor developmentSection 26106 of title 49, United States Code, is amended—(1)in subsection (a), by adding at the end the following: In carrying out the program, the Secretary may designate high-speed rail corridors.;(2)in subsection (b)—(A)in paragraph (1), by striking or Amtrak and inserting , Amtrak, or a consortium of a private entity and one or more of any of the entities listed in this paragraph;(B)in paragraph (2), by striking the period at the end and inserting before the date of the enactment of MAP–21 (Public Law 112–141) or a corridor designated by the Secretary under subsection (a).; and(C)in paragraph (4), by striking of at least 110 miles per hour and inserting of 186 miles per hour or more;(3)in subsection (e)—(A)in paragraph (2)—(i)in subparagraph (B)(i)—(I)in subclause (I), by adding and at the end; and(II)in subclause (II), by striking and at the end;(ii)in subparagraph (B)(ii)(IV), by inserting and at the end; and(iii)in subparagraph (C)(i)—(I)in subclause (II) by inserting , including where a grant will support the plans of an Interstate Passenger Rail Commission or other entity with the goal of developing a regional passenger rail system involving 2 or more States before the semicolon; (II)in subclause (IV), by inserting electrification or after involve; and(III)in subclause (V), by striking the semicolon and inserting , including as a result of transit-oriented development, connectivity between areas of high-economic development and areas with a low cost of living, or the agglomeration of effects along a passenger rail corridor.;(IV)in subclause (VI) by striking and at the end; (V)by redesignating subclause (VII) as subclause (IX); and(VI)by inserting after subclause (VI) the following: (VII)impacts associated with equity, resilience, sustainability, economic development and climate(VIII)ability to serve an eligible place, as such term is defined in section 41731; and; and(B)in paragraph (3)—(i)by striking The Secretary and inserting (A) The Secretary; and(ii)by adding at the end the following:(B)The Secretary shall not establish mandatory spending timelines for costs and activities associated with the project.;(4)in the heading of subsection (f), by striking Federal share and inserting Funding;(5)in subsection (f),(A)by striking The Federal share and all that follows and inserting (1) Federal share.—With respect to the net capital cost of a project financed under this section, the Federal share of such cost may be up to 100 percent.; and(B)by adding at the end the following new paragraph:(2)Non-Federal share(A)The Secretary shall prioritize financing capital projects in high-speed rail corridors with respect to which at least 20 percent of the project net capital cost is funded through specified financial sources.(B)In this section, the term specified financial source means—(i)the Railroad Rehabilitation and Improvement Finance program under chapter V of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 821 et seq.);(ii)the transportation infrastructure finance and innovation program in chapter 6 of title 23;(iii)funding provided by the government of a country that is adjacent to the international border of the United States through which the proposed corridor will cross;(iv)a State, local, or private source; or(v)any combination of the sources described in clauses (i) through (v).(C)For any funds derived from the programs described in clauses (i) or (ii) of subparagraph (B) that are used to finance costs associated with capital projects in high-speed rail corridors, such funds shall be repaid from State, local, or private sources.;(6)by striking subsection (g) and inserting the following:(g)Presidential border permitsWith respect to any project that requires construction, connection, operation, or maintenance, at the international boundaries of the United States, the Secretary of State shall provide the applicant of such project with the necessary Presidential permits required for such project, unless the Secretary of State determines that the provision of such permit would not be in the interest of national security.; and(7)by striking subsection (h) and inserting the following:(h)Projects or activities for higher-Speed rail(1)In generalWith respect to grants awarded under this section, the Secretary may award not more than 20 percent of grants under this section for projects or activities for higher-speed rail.(2)Relevant requirementsWith respect to grants under paragraph (1), the Secretary may apply requirements for high-speed rail to projects or activities for higher-speed rail, where applicable..(g)Interstate CompactsSection 410(b)(2) of the Amtrak Reform and Accountability Act of 1997 (49 U.S.C. 24101 note) is amended by striking (except funds made available for Amtrak).(h)Advance acquisition(1)In generalChapter 242 of title 49, United States Code, is amended by inserting after section 24202 the following:24203.Advance acquisition(a)Rail corridor preservationThe Secretary may allow a recipient of a grant under this part or part D of this subtitle for a passenger rail project to acquire right-of-way and adjacent real property interests before or during the completion of the environmental reviews for a project that may use such property interests if the acquisition is otherwise permitted under Federal law.(b)CertificationBefore authorizing advance acquisition under this section, the Secretary shall verify that—(1)the recipient has authority to acquire the real property interest;(2)the acquisition of the real property interest—(A)is for a transportation purpose;(B)will not cause significant adverse environmental impact;(C)will not limit the choice of reasonable alternatives for the proposed project or otherwise influence the decision of the Secretary on any approval required for the project;(D)does not prevent the lead agency from making an impartial decision as to whether to accept an alternative that is being considered;(E)complies with other applicable Federal laws and regulations; and(F)will not result in elimination or reduction of benefits or assistance to a displaced person required by the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 (42 U.S.C. 4601 et seq.) and title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.).(c)Environmental reviews(1)Completion of NEPA reviewBefore authorizing Federal funding for an acquisition of a real property interest, the Secretary shall complete all review processes otherwise required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), section 4(f) of the Department of Transportation Act of 1966 (49 U.S.C. 303), and section 106 of the National Historic Preservation Act (16 U.S.C. 470f) with respect to the acquisition.(2)Timing of development acquisitionA real property interest acquired under subsection (a) may not be developed in anticipation of the proposed project until all required environmental reviews for the project have been completed..(2)Clerical amendmentThe table of sections for chapter 242 of title 49, United States Code, is amended by inserting after the item relating to section 24202 the following:24203. Advance acquisition..3.Authorization of appropriationsSection 26104 of title 49, United States Code, is amended—(a)by amending subsection (a) to read as follows:(a)High-Speed rail corridor planningThere is authorized to be appropriated to carry out section 26101 $3,000,000,000 for each of fiscal years 2022 through 2026.;(b)by redesignating subsection (b) as subsection (e); and(c)by inserting after subsection (a) the following:(b)High-Speed rail technology improvementsThere is authorized to be appropriated to carry out section 26102 $3,000,000,000 for each of fiscal years 2022 through 2026.(c)High-Speed rail corridor developmentThere is authorized to be appropriated to carry out section 26106 $35,000,000,000 for each of fiscal years 2022 through 2026.(d)RestrictionNot more than 20 percent of the total funds made available under sections 26101 and 26106 for a fiscal year may be spent on projects or activities for higher-speed passenger trains..4.Pilot program for transit-oriented development planningSection 20005(b) of the Moving Ahead for Progress in the 21st Century Act (23 U.S.C. 101 note) is amended by adding at the end the following:(4)Special considerationWith respect to eligible projects involving high-speed rail corridor development, the Secretary shall give greater consideration to communities in which such projects are proposed to occur.(5)Authorizations of appropriationsThere is authorized to be appropriated to carry out this subsection $20,000,000 for each of fiscal years 2022 through 2026..5.Payments of credit risk premiumsSection 502(f) of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822) is amended by adding at the end the following:(5)Availability of grant amountsAmounts provided under the heading Office of the Secretary—National Infrastructure Investments in the Department of Transportation Appropriations Act, 2016 (title I of division L of Public Law 114–113), the Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2018 (title I of division L of Public Law 115–141), or any subsequent appropriation Act may be used to pay credit risk premiums under this subsection.(6)Refund of premiumThe Secretary shall repay the credit risk premium required under this subsection not later than 60 days after the date on which all obligations attached to each such loan have been satisfied..6.Private activity bonds(a)National limitationSection 142(m)(2)(A) of the Internal Revenue Code of 1986 is amended by striking $15,000,000,000 and inserting $30,000,000,000.(b)Effective dateThe amendment made by subsection (a) shall apply to allocations made on or after the date of the enactment of this Act.7.Acquiring freight train right of way(a)In generalChapter 261 of title 49, United States Code, is amended by adding at the end the following:26107.Acquiring freight rail right-of-way(a)Sale of propertyA rail carrier may sell, grant an easement on, or lease real property to a recipient of financial assistance under section 26101 or section 26106.(b)Grants for acquisition of additional real property along right-of-WayIn the case of a rail carrier that sells, grants an easement, or leases property under subsection (a) and that acquires additional real property along the portion of the right-of-way subject to such sale, grant, or lease, the Secretary of Transportation shall make one or more grants to such rail carrier which, in the aggregate, shall not exceed the aggregate amounts received by such rail carrier pursuant to such sale, grant, or lease.(c)Tax treatment(1)Exclusion of gain, etcAny gain on the sale of any interest in real property described in subsection (a) (including the granting of an easement on such real property), or any payment made under any lease of such real property, shall not be includible in the gross income of such rail carrier for purposes of the Internal Revenue Code of 1986.(2)Exclusion of grant amountsThe amount of grant provided under subsection (b) shall not be includible in the gross income of the recipient of such grant for purposes of the Internal Revenue Code of 1986.(3)Exclusion of certain capital improvementsAny capital investment or improvement (including turnouts, passing track, signaling, crossings, and barriers) made pursuant to section 26101 or section 26106 by a recipient of financial assistance under such section on any real property owned by the rail carrier referred to in subsection (a) shall not be includible in the gross income of such rail carrier for purposes of the Internal Revenue Code of 1986.(d)Applicability of lawSection 28103 shall apply to property described in subsection (a)..(b)Clerical amendmentThe analysis for chapter 261 of title 49, United States Code, is amended by adding at the end the following:26107. Acquiring freight rail right-of-way..8.Operators deemed rail carriers and employersSection 22905(b) of title 49, United States Code, is amended—(1)in the heading by striking Operators and inserting Covered persons;(2)by striking A person that and all that follows through chapter and inserting (1) In general.—A covered person;(3)by striking as defined in Section 10102(5) and all that follows through applies and inserting only for the purposes of making it subject to the laws of the United States referred to in section 10501(c)(3)(A) of title 49, United States Code;(4)by redesignating paragraphs (1), (2), and (3) as (i), (ii), and (iii); and(5)by adding at the end the following new paragraph:(2)Covered person definedIn this subsection, the term covered person—(A)means—(i)a person that conducts passenger rail operations over rail infrastructure constructed or improved with funding provided in whole or in part in a grant made under this chapter; and(ii)a person that performs work for, or in support of, passenger rail operations that is work performed by employees in crafts and classes recognized under section 2 of the Railway Labor Act (45 U.S.C. 152);(B)does not include—(i)an employer engaged primarily in the building and construction industry (as such term is used in section 8(f) of the National Labor Relations Act (29 U.S.C. 158(f))) who is solely performing work as a contractor for a rail carrier;(ii)an employer solely performing work as a contractor or subcontractor for—(I)a railroad that owns, uses, or is contracted to perform work on, rail infrastructure constructed or improved with funding provided in whole or in part in a grant made under this chapter; or(II)an operator that uses such infrastructure,consistent with a collective bargaining agreement between the railroad or operator and a union representing employees in a craft or class recognized under section 2 of the Railway Labor Act (45 U.S.C. 152)..